Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 - 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hainard et al. (US 2013/0085534 A1) in view of Stein et al. (US 2017/0348026 A1).

Regarding claim 32, Hainard discloses a bone anchor assembly (Abstract), comprising: 
a bone anchor (paragraph [0026], ref. 24); 
an auxiliary bone anchor (paragraph [0024], ref. 16); 
a receiver member (paragraph [0026], ref. 22) coupled to a proximal end of the bone anchor (Fig. 4) and defining a rod seat configured to receive a rod (paragraph [0026], ref. 36); 
a closure mechanism threadably mated to the receiver member (Figs. 3 - 4, ref. 26); 
a wing (paragraph [0024], refs. 18, 118) that includes a proximal portion, a distal portion, and a spanning portion that connects the proximal and distal portions (see remarked Fig. 8 below), the proximal portion having a distal-facing surface that opposes a proximal terminal end of the receiver member (Fig. 5 shows the proximal portion have a distal-facing surface or bottom that sits atop a proximal terminal end or top of the receiver member) and defines an opening through which at least a portion of the closure mechanism is disposed (Figs. 5 - 7 show opening ref. 60 the closure is disposed) the spanning portion extending longitudinally from the proximal portion to the distal portion with a lateral surface of the spanning portion configured to face a side wall of the receiver member (see remarked Fig. 8 below), the distal portion extending outward from a distal end of the spanning portion (Fig. 8); and 
wherein the distal portion of the wing defines a bone anchor opening through which the auxiliary bone anchor is disposed (paragraph [0041], ref. 74), and 
wherein a distal surface of the distal portion of the wing is obliquely angled relative to a proximal-distal axis of the spanning portion within a plane that extends through the proximal-distal axis of the spanning portion perpendicular to the lateral surface of the spanning portion (See remarked Fig. 8 below); and wherein the spanning portion is deformable to allow angling of the distal portion of the wing (paragraph [0042]). 

Hainard discloses that the closure mechanism may be a set screw, external cap or nut (paragraph [0030]), but is silent regarding that a nut is configured to threadably engage the closure mechanism to secure the proximal portion of the wing to the receiver member. 

Stein teaches a bone anchor assembly in the related field of endeavor comprising a receiver member (Fig. 3, ref. 12), a wing (Fig. 3, ref. 30), a closure mechanism threadably mated to the receiver (Fig. 3, ref. 54) and a nut configured to threadably engage the closure mechanism to secure a proximal portion of the wing to
 the receiver member (Fig. 3, ref. 58). Stein discloses that use of the nut in combination with the closure mechanism ensures that the wing is held to bone screws and prevents rotation of between the receiver and wing (paragraph [0033]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the closure mechanism of Hainard to include the closure mechanism and nut, as taught by Stein, for the purpose of better ensuring that the wing is held in pace relative the anchors and receiver

    PNG
    media_image1.png
    409
    619
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    309
    632
    media_image2.png
    Greyscale



Regarding claim 33, Hainard in view of Stein discloses the bone anchor assembly of claim 32, wherein the distal surface of the distal portion of the wing is angled to face towards the spanning portion (Hainard, Fig. 16 shows a different orientation of the distal surface in which it faces towards the spanning portion).  

Regarding claim 34, Hainard in view of Stein discloses the bone anchor assembly of claim 32, wherein the distal surface of the distal portion of the wing is angled to face away from the spanning portion of the wing (Hainard, Fig. 8).

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. The amendment to claim 32, which further requires that the spanning portion is deformable, is found in paragraph 42 which states that the wing is bendable to achieve the desired angle between the proximal and distal portions. 

Allowable Subject Matter
Claims 14 - 21 and 31 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773